UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6257


DERRICK MICHAEL ALLEN, SR.,

                    Plaintiff - Appellant,

             v.

THE NORTH CAROLINA INNOCENCE INQUIRY COMMISSION; LINDSEY
G. SMITH; BETH TANNER; BRIAN ZIEGIER; JULIE BRIDENSTINE;
CATHERINE MATOIAN,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:20-cv-00104-TDS-LPA)


Submitted: June 29, 2021                                           Decided: July 2, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Michael Allen, Sr., appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Allen’s 42 U.S.C. § 1983

complaint under 28 U.S.C. § 1915(e)(2)(B). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Allen

v. N.C. Innocence Inquiry Comm’n, No. 1:20-cv-00104-TDS-LPA (M.D.N.C. Feb. 2,

2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2